
	

114 HR 723 : Fallen Heroes Flag Act of 2015
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 723
		IN THE SENATE OF THE UNITED STATES
		May 13, 2015Received; read twice and referred to the Committee on Rules and AdministrationAN ACT
		To provide Capitol-flown flags to the immediate family of fire fighters, law enforcement officers,
			 members of rescue squads or ambulance crews, and public safety officers
			 who are killed in the line of duty.
	
	
 1.Short titleThis Act may be cited as the Fallen Heroes Flag Act of 2015. 2.Providing capitol-flown flags for families of law enforcement and rescue squad workers killed in the line of duty (a)In generalAt the request of the immediate family of a fire fighter, law enforcement officer, member of a rescue squad or ambulance crew, or public safety officer who died in the line of duty, the Representative of the family may provide the family with a Capitol-flown flag, together with the certificate described in subsection (c).
 (b)No cost to familyA flag provided under this section shall be provided at no cost to the family. (c)CertificateThe certificate described in this subsection is a certificate which is signed by the Speaker of the House of Representatives and the Representative providing the flag, and which contains an expression of sympathy from the House of Representatives for the family involved, as prepared and developed by the Clerk of the House of Representatives.
 (d)DefinitionsIn this section— (1)the term Capitol-flown flag means a United States flag flown over the United States Capitol in honor of the deceased individual for whom such flag is requested; and
 (2)the term Representative includes a Delegate or Resident Commissioner to the Congress. 3.Regulations and procedures (a)In generalNot later than 30 days after the date of the date of the enactment of this Act, the Clerk shall issue regulations for carrying out this Act, including regulations to establish procedures (including any appropriate forms, guidelines, and accompanying certificates) for requesting a Capitol-flown flag.
 (b)Approval by committee on house administrationThe regulations issued by the Clerk under subsection (a) shall take effect upon approval by the Committee on House Administration of the House of Representatives.
 4.Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2015 through 2020 such sums as may be necessary to carry out this Act, to be derived from amounts appropriated in each such fiscal year for the operation of the Capitol Visitor Center, except that the aggregate amount appropriated to carry out this Act for all such fiscal years may not exceed $30,000.
 5.Effective dateThis Act shall take effect on the date of its enactment, except that no flags may be provided under section 2 until the Committee on House Administration of the House of Representatives approves the regulations issued by the Clerk of the House of Representatives under section 3.
		
	Passed the House of Representatives May 12, 2015.Karen L. Haas,Clerk
